DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 10/6/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 4-6 and 9-11 are pending in this Office Action. Claims 1, 6 and 11 are currently amended. Claims 2, 3, 7, 8 and 12 are canceled. Claims 1, 6 and 11 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/6/2020 has been entered.
	
	
 Remarks & Arguments
The amended independent claims determine hierarchy level and initial entropy during a process of a user accessing webpages. This is taught by Davis [0072] where If the user is currently active in a browsing session and has received content to be cached, the URL associated with the received content is examined.
Applicant further argues that Glance and Davis do not teach parsing text of a URL to determine hierarchy level as claimed.
In response, in Glance [0043, 0044] the URL contents are parsed to extract the entailed URL and assign a value, and in Davis [0072] the received content and its associated URL is examined before being cashed and [0069] the determination of the priority directive assigned by cache control for received content is based on the level of the web page.
Applicant further argues that Glance and Davis do not teach determining, as an initial entropy value a preset N-level initial entropy value.
In response, Davis [0069] determines the priority directive assigned by cache control for received content based on the level of the web page.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
“determining, during a process that a user accesses webpages, a hierarchy level of each webpage that is accessed by the user among a plurality of webpages in a website by parsing text of a uniform resource locator (URL), and determining a historical access number of times that the user has accessed the webpage; 
obtaining, during the process that the user accesses the webpages, as an initial entropy value of each webpage accessed by the user, a preset N-level initial entropy value according to the determined hierarchy level of the webpage in, where an N-level initial entropy value is greater than an (N+1)-level initial entropy value, N being an integer greater than or equal to 1; 
comparing, by the user device, the information entropy value of each webpage with a preset threshold value.” 
Claim 6 recites:
“determine, during a process that a user accesses webpages, a hierarchy level of each webpage that is accessed by the user among a plurality of webpages in a website by parsing 3text of a uniform resource locator (URL), and determining a historical access number of times that the user has accessed the webpage; 
determine, during the process that a user accesses the webpages, as an initial entropy value of each webpage accessed by the user, a preset N-level initial entropy value according to the determined hierarchy level of the webpage, where an N-level initial entropy value is greater than an (N+1)-level initial entropy value, N being an integer greater than or equal to 1;
compare the information entropy value of each webpage with a preset threshold value.”
Claim 11 recites:
 “determining, during a process that a user accesses webpages, a hierarchy level of the webpage that is accessed by the user among a plurality of webpages in a website by parsing text of a uniform resource locator (URL), and determining historical access number of times that the user has accessed the webpage; 
obtaining, during the process that the user accesses the webpages, as an initial entropy value of each webpage accessed by the user, a preset N-level initial entropy value according to the determined hierarchy level of the webpage, where an N-level initial entropy value is greater than an (N+1)-level initial entropy value, N being an integer greater than or equal to 1;
determining whether a number of webpages accessed by the user reaches a preset number or a cache of the webpages accessed by the user reaches a preset capacity” and 
a determination of whether information entropy values of access records of webpages are greater than a preset threshold value.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a user device”, “at least one memory”, “at least one processor”, “computer program code” and “a non-transitory computer-readable storage medium”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually/mentally analyzing a webpage URL of a webpage that a user is accessing to determine a hierarchy level, assign an initial entropy value based on the hierarchy level, manually checking a tally of the user accessing the webpage, manually checking the memory usage of the cache, and manually/mentally comparing an entropy value to a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Claims 1, 6 and 11 further recite the limitation “calculating, for each webpage, an information entropy value of the webpage by multiplying the historical access number of times that the user has accessed each webpage with the initial entropy value of the webpage” which recite a mathematical calculation of multiplying two values, and falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
The claims recite additional elements “a user device”, “at least one memory”, “at least one processor”, “computer program code” and “a non-transitory computer-readable storage medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 1 and 6 recite additional element of “caching historical access records of webpages whose information entropy values are greater than the preset threshold value, and deleting historical access records of webpages whose information entropy values are not greater than the preset threshold value from a cache of the user device.” Claim 11 recites additional element of “if the number of the webpages accessed by the user reaches the preset number or the cache of the webpages accessed by the user reaches the preset capacity, keeping access records of webpages whose information entropy values are greater than a preset threshold value; if the number of the webpages accessed by the user does not reach the preset number and the cache of the webpages accessed by the user does not reach the preset capacity, keeping all access records of the webpages accessed by the user.” These limitations taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
Accordingly, claims 1, 6 and 11 are directed to an abstract idea.

Claims 1, 6 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“a user device”, “at least one memory”, “at least one processor”, “computer program code” and “a non-transitory computer-readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity recited above simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize storing and retrieving information in memory as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 6 and 11 are not patent eligible.

Regarding dependent claims 4, 5, 9 and 10: 
Claims 4 and 9 recite “wherein the historical access records are cached upon a condition that a number of webpages accessed by the user reaches a preset number.”
Claims 5 and 10 recite “wherein the historical access records are cached upon a condition that a cache of webpages accessed by the user reaches a preset capacity.”
These limitations are similar to those recited in claim 11 above, and are identified as falling within the “Mental Processes” grouping of abstract ideas. But for the generic computer components, these limitations in the context of these claims encompasses manually checking a tally of the user accessing the webpage and manually checking the memory usage of the cache to determine whether they have reached a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 4, 5, 9 and 10 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glance (US Publication No. 2002/0147895 A1) in view of Davis (US Publication No. 2006/0069746 A1) and Meirosu (US Publication No. 2012/0290790 A1).
As per claim 1:
Glance teaches a method comprising: determining, by a user device, a value of each webpage that is accessed by the user among a plurality of webpages in a website by parsing text of a uniform resource locator (URL) [0037: in evaluating the priority of a URL, processor first queries the explicit or implicit recommendation module for its predicted value of the URL; 0043, 0044: the URL contents are parsed to extract the entailed URL and assign a value] and determining a historical access number of times of the webpage [0037: also takes into account the frequency of access for the particular URL; ; 
obtaining, by the user device, an initial entropy value of each webpage accessed by the user according to the value of each webpage in the website [0037: proceeds to calculate the priority using this value; 0040: the damping coefficient a is dependent on the value]; 
calculating, for each webpage, an information entropy value of the webpage by multiplying the historical access number of times each webpage with the initial entropy value of the webpage [0038: The weighting metric for determining the priority of a document in the cache is the likely frequency of document requests; 0040: adopt such a weighting criteria, but modified by the URL’s estimated value in order to bias the cache towards documents of high value a’=a/f(vi); 0042: the three equations together allow the processor to determine the priority of a URL in a way that takes into account not only the recency and frequency of access, but also the estimated value of the URL].
Glance does not teach that the above value is a hierarchy level, and that the steps of determining the hierarchy level and obtaining the initial entropy of the webpage are performed during a process that a user accesses webpages.
Davis teaches determining, during a process that a user accesses webpages [0072: If the user is currently active in a browsing session and has received content to be cached, the URL associated with the received content is examined], a hierarchy level [0069: the determination of the priority directive assigned by cache control for received content is based on the level of the web page in the service provider’s URL directory tree; 0018: the priority directives indicate the relative importance of the content];
obtaining, during the process that the user accesses the webpages, as an initial entropy value of each webpage accessed by the user, a preset N-Level initial entropy value according to the determined hierarchy level of the webpage, where an N-level initial entropy value is greater than an (N+1)-level initial entropy value, N being an integer greater than or equal to 1 [Davis: 0069: cache control 604 then compares the URL of the received content to a stored service provider home page URL directory. Cache control 604 automatically assigns a priority directive based on the level “N-level” of the Web page in the service provider's URL directory tree; 0037: home page is the most important page “greater initial entropy”; 0069: the determination of the priority directive “initial entropy” assigned by cache control 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the priority based cache management of Glance with Davis’ priority based on the level value of the web page, as they are both directed to priority based cache management and Davis’ priority based on the URL level is a viable substitute for Glance’s value of a URL.
Glance in view of Davis does not teach that the above historical access number of times is the number of times that the user has accessed each webpage.
Meirosu teaches number of times that the user has accessed each webpage [0098-0099, 0101-0102: in calculating content caching priority of content item in the cache, any number of suitable algorithms can be used, including multiplying num_accesses, a number of accesses to the content made by user j, by other factors. 0020: web pages is a type of content].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Glance and Davis with Meirosu’s caching priority based on a number accesses by a user, as they are all directed to priority based cache management and Meirosu’s priority based on a number of accesses to the content (web pages) made by user is a viable factor to include in Glance’s calculation, as a substitute for the frequency of access for a particular URL.
Glance in view of Davis and Meirosu further teaches comparing, by the user device, the information entropy value of each webpage with a preset threshold value; and caching, by the user device, historical access records of webpages whose information entropy values are greater than the preset threshold value, and deleting historical access records of webpages whose information entropy values are not greater than the preset threshold value from a cache of the user device [Glance: 0036: when the cache is full, it then releases the lowest priority items; Davis: 0021: lower priority content is purged from the persistent cache storage location when the cache is full. If no lower-priority content is present within the persistent cache storage location (the fact that there can be no lower-priority content in the cache means a content is either lower priority or not, and that there exists a specific value that signifies a boundary between lower-priority and higher-priority content, namely a threshold)].
As per claim 6:
an apparatus for storing webpage access records, comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including:” which is taught by Glance [Fig. 1]. Limitations similar to those of claim 1 are rejected the same as claim 1.

Claims 4-5 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glance (US Publication No. 2002/0147895 A1) in view of Davis (US Publication No. 2006/0069746 A1), Meirosu (US Publication No. 2012/0290790 A1) and Bertis (US Patent No. 6,182,122 B1).
As per claim 4:
Glance in view of Davis and Meirosu teaches the method of claim 1.
Glance in view of Davis and Meirosu does not teach wherein the historical access records are cached upon a condition that a number of webpages accessed by the user reaches a preset number.
Bertis teaches wherein the historical access records are cached upon a condition that a number of webpages accessed by the user reaches a preset number (Col. 10 lines 13-14: restricting the cache data to an appropriate size given the total cache size available; Col. 10 lines 41-42: a threshold may be determined by a number of files retrieved).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Glance, Davis and Meirosu with Bertis’ cache management based on a threshold of the cache, as they are all directed to priority based cache management and Bertis provides specific criteria on when the cache should be managed.
As per claim 5:
Glance in view of Davis and Meirosu teaches the method of claim 1.
Glance in view of Davis and Meirosu does not teach wherein the historical access records are cached upon a condition that a cache of webpages accessed by the user reaches a preset capacity
Bertis teaches wherein the historical access records are cached upon a condition that a cache of webpages accessed by the user reaches a preset capacity (Col. 10 lines 13-14: restricting .
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Glance, Davis and Meirosu with Bertis’ cache management based on a threshold of the cache, as they are all directed to priority based cache management and Bertis provides specific criteria on when the cache should be managed.
As per claims 9-10:
Claims 9-10 recite similar limitations as claims 4-5, and are rejected the same.
As per claim 11:
Glance teaches a non-transitory computer-readable storage medium comprising computer program code which, when executed by at least one processor, performs operations [Fig. 1] comprising:
determining, by a user device, a value of each webpage that is accessed by the user among a plurality of webpages in a website by parsing text of a uniform resource locator (URL) [0037: in evaluating the priority of a URL, processor first queries the explicit or implicit recommendation module for its predicted value of the URL; 0043, 0044: the URL contents are parsed to extract the entailed URL and assign a value] and determining a historical access number of times of the webpage [0037: also takes into account the frequency of access for the particular URL; 0038: ti, weighting metric for determining the priority of a document in the cache is the likely frequency of document requests]; 
obtaining, by the user device, an initial entropy value of each webpage accessed by the user according to the value of each webpage in the website [0037: proceeds to calculate the priority using this value; 0040: the damping coefficient a is dependent on the value]; 
calculating, for each webpage, an information entropy value of the webpage by multiplying the historical access number of times each webpage with the initial entropy value of the webpage [0038: The weighting metric for determining the priority of a document in the cache is the likely frequency of document requests; 0040: adopt such a weighting criteria, but modified by the URL’s estimated value in order to bias the cache towards documents of high value a’=a/f(vi); 0042: the three equations together allow .
Glance does not teach that the above value is a hierarchy level, and that the steps of determining the hierarchy level and obtaining the initial entropy of the webpage are performed during a process that a user accesses webpages.
Davis teaches determining, during a process that a user accesses webpages [0072: If the user is currently active in a browsing session and has received content to be cached, the URL associated with the received content is examined], a hierarchy level [0069: the determination of the priority directive assigned by cache control for received content is based on the level of the web page in the service provider’s URL directory tree; 0018: the priority directives indicate the relative importance of the content];
obtaining, during the process that the user accesses the webpages, as an initial entropy value of each webpage accessed by the user, a preset N-Level initial entropy value according to the determined hierarchy level of the webpage, where an N-level initial entropy value is greater than an (N+1)-level initial entropy value, N being an integer greater than or equal to 1 [Davis: 0069: cache control 604 then compares the URL of the received content to a stored service provider home page URL directory. Cache control 604 automatically assigns a priority directive based on the level “N-level” of the Web page in the service provider's URL directory tree; 0037: home page is the most important page “greater initial entropy”; 0069: the determination of the priority directive “initial entropy” assigned by cache control for received content is based on the level “N-level” of the web page in the service provider’s URL directory tree; 0018: the priority directives indicate the relative importance of the content].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the priority based cache management of Glance with Davis’ priority based on the level value of the web page, as they are both directed to priority based cache management and Davis’ priority based on the URL level is a viable substitute for Glance’s value of a URL.
Glance in view of Davis does not teach that the above historical access number of times is the number of times that the user has accessed each webpage.
Meirosu teaches number of times that the user has accessed each webpage [0098-0099, 0101-0102: in calculating content caching priority of content item in the cache, any number of suitable algorithms 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Glance and Davis with Meirosu’s caching priority based on a number accesses by a user, as they are all directed to priority based cache management and Meirosu’s priority based on a number of accesses to the content (web pages) made by user is a viable factor to include in Glance’s calculation, as a substitute for the frequency of access for a particular URL.
Glance in view of Davis and Meirosu further teaches determining whether a number of webpages accessed by the user reaches a preset number or a cache of the webpages accessed by the user reaches a preset capacity [0036: when the cache is full];
if the number of the webpages accessed by the user reaches the preset number or the cache of the webpages accessed by the user reaches the preset capacity [Glance: 0036: when the cache is full], keeping access records of webpages whose information entropy values are greater than a preset threshold value [Glance: 0036: when the cache is full, it then releases the lowest priority items; Davis: 0021: lower priority content is purged from the persistent cache storage location when the cache is full. If no lower-priority content is present within the persistent cache storage location (the fact that there can be no lower-priority content in the cache means a content is either lower priority or not, and that there exists a specific value that signifies a boundary between lower-priority and higher-priority content, namely a threshold)];
if the cache of the webpages accessed by the user does not reach the preset capacity, keeping all access records of the webpages accessed by the user [Glance: 0036: when the cache is full, it then releases the lowest priority items].
Glance in view of Davis and Meirosu does not teach if the number of the webpages accessed by the user does not reach the preset number.
Bertis teaches if the number of the webpages accessed by the user does not reach the preset number (Col. 10 lines 13-14: restricting the cache data to an appropriate size given the total cache size available; Col. 10 lines 41-42: a threshold may be determined by a number of files retrieved).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169